DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0048], “restricted activity status 213” should read --restricted access status 213--; and [0060], “restricted activity status 213” should read --restricted access status 213--.  
Appropriate correction is required.
The use of the terms “Java” and “Java Script”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:
claim 1, line 7, “restricted activity status” should read --restricted access status--;
claim 10, line 3, “determining an access status” should read --determining, by use of the processor, an access status--;
claim 10, line 5, “restricting access” should read --restricting, by use of the processor, access--; and
claim 11, line 1, “accessing an educational application” should read --accessing, by use of the processor, an educational application--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process of determining an access status.
Claim 1 recites the limitation of an apparatus comprising: a processor; a memory that stores code executable by the processor to: … determine an access status for the user based on a user status and a user activity. As drafted, this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a memory that stores code executable by the processor”, nothing in the claim element precludes the step from practically being performed in the human mind and/or with pen and paper. For example, but for the “processor” and “memory” language, the claim encompasses a teacher or parent manually determining an access status based on a student’s or child’s status and activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and/or with pen and paper, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a processor”, “a memory that stores code executable by the processor”, “identify a user of a data service”, and “restrict access to the data service in response to a restricted activity status”. The processor and memory with executable code are recited at a high level of generality and merely automate the identifying, determining, and restricting steps, thus serving as generic computer components to perform the abstract idea. The processor and memory are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the identifying and restricting steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering and post-solution application of the restricted status, respectively. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, identifying the user and restricting access are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claims 10 and 19, which are directed to a method and program product, respectively, are identical in substance to claim 1, and are thus rejected for the same reasons discussed above for claim 1.
Claim 2 recites the limitations wherein the code is further executable by the processor to access an educational application and wherein the access status is further determined from the educational application. These additional elements are simply insignificant extra-solution activity—pre-solution data gathering of the user’s educational data and an insignificant application (determining access status additionally using educational data) or mere selection of a particular data source or type of data (educational data from an educational application) to be manipulated, respectively. Furthermore, the latter element does no more than generally link the judicial exception to a particular technological environment or field of use (apparatuses for determining access status additionally using educational data from an educational application). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claim 2 therefore does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claim 2 is not patent eligible.
Claims 11 and 20, which are directed to a method and program product, respectively, are identical in substance to claim 2, and are thus rejected for the same reasons discussed above for claim 2.
Claims 3-6 recite the limitations: wherein the access status is restricted in response to the user status of minor student and the user activity of knowledge testing; wherein the access status is restricted in response to the user activity of knowledge testing and/or homework and a restricted assistance permission; wherein the access status is restricted in response to a user activity of a test taking and a user location of a testing facility; and wherein the access status is restricted in response to a user activity that correlates to a student task and a restricted assistance permission for the student task, respectively. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (determining restricted access status in response to particular user statuses, user activities, assistance permissions, and/or user locations) or mere selection of a particular data source or type of data (various user statuses, user activities, assistance permissions, and/or user locations) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (apparatuses for determining restricted access status in response to particular user statuses, user activities, assistance permissions, and/or user locations). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claims 3-6 therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 3-6 are not patent eligible.
Claims 12-15, which are directed to methods, are identical in substance to claims 3-6, respectively, and are thus rejected for the same reasons discussed above for claims 3-6.
Claims 7-9 recite the limitations: wherein the user is identified using voice recognition using a voice print; wherein the user is identified using image recognition using an image; and wherein the user is identified based on account information, respectively. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (identifying a user with voice or image recognition, or based on account information) or mere selection of a particular data source or type of data (voice prints, images, or account information) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (apparatuses for identifying users with voice or image recognition, or based on account information). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claims 7-9 therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claims 7-9 are not patent eligible.
Claims 16-18, which are directed to methods, are identical in substance to claims 7-9, respectively, and are thus rejected for the same reasons discussed above for claims 7-9.
Claims 19-20 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “program product comprising a computer readable storage medium that stores code executable by a processor”, which is “software per se” that encompasses transitory forms of signal transmission.
To overcome this rejection, Examiner suggests, for example, amending the claims to include the “non-transitory” language from the specification at [0011] in the claim preamble.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 9881516 B1) [hereinafter “Roth”] in view of LanSchool v7.8 User’s Guide (Lenovo, “LanSchool v7.8 User’s Guide”, Apr. 2015, pp. 1–38, http://web.archive.org/web/20150421215934/http://swdl.stone-ware.com/support/techdocs/lanschool/ls78/LanSchool78-User-Guide.pdf) [hereinafter “LanSchool”].

Claim 1
	Roth discloses an apparatus (col. 6, ll. 10-17, col. 7, ll. 4-12) comprising:
a processor; (Fig. 10; at least one computer processor 1052; col. 5, ll. 8-28)
a memory that stores code executable by the processor to: (Fig. 10; system memory 1054, at least one test-integrity monitoring module 1012; col. 5, ll. 8-28, col. 7, ll. 3-29)
identify a user of a data service; (Fig. 5; initial sign-on process 500; col. 3, l. 59–col. 4, l. 4 (“A student (assessment taker) 513 is presented with a sign-in/on portal on a network access device 509, which prompts for entry of the student’s name and identification (ID), email, etc. The student completes and submits this information 517 prior to starting the assessment. … The user’s identifying information is captured and assigned to their corresponding PHP server headers. The information is thereafter matched up with the assessment taker’s PHP server headers.”))
determine an access status for the user based on a user status and a user activity; (Figs. 7, 9; col. 4, ll. 22-31 (“If at any point during the assessment the student uses a search engine such as, for example, GOOGLE, to search for illicit online materials/test banks/answers, they are in violation of the terms of the assessment. When a user queries the search engine with watermarked terms, the search results present corresponding seed site domains 110, as described above.”), 35-59 (“In addition, seed site domains 910 are monitored by event listening engines 912, which track actions taken on the page, including any load, hover, click, etc. The first click action taken on a seed site domain 910 typically represents the specific question that the user is searching for. These events are tracked and sent to the system server 102 (FIG. 1), including first event type and location, duration, screen resolution, and window resolution 918.”))
Roth may not explicitly disclose, but, in the same field of endeavor, LanSchool teaches restrict access to the data service in response to a restricted activity status. (pp. 20–21 (“Here’s a list of new features included in this release: … Assessment Mode … LanSchool Assessment Mode will address PARCC testing requirements with regard to being able to lock down the device during the test. It will block students from leaving the test as well as block incoming messages, and prevent going to unauthorized Web sites or applications. The Teacher or Administrator of the exam may choose from the available options to lock down the student machine during the assessment. These options include limiting Web, applications, print, USB/CDROM/DVD drives and be saved and loaded for future use. Assessment Mode activity is logged for subsequent reference.”), pp. 22–23 (“LanSchool v7.8 includes the following features … Web limiting … App limiting”), pp. 37–38 (“Web Limiting … Specifies when Web Limiting is enabled, whether to … Block all Web Browsing … Allow only the following websites … Block the following websites … List of websites can be saved and loaded. The wildcards ‘*’ and ‘?’ can be used. On Windows students the web can be limited on Windows Internet Explorer, Firefox and Chrome. On Mac students the web can be limited when students are using Safari, Firefox and Chrome. Application Limiting … Specifies when Application Limiting is enabled, whether to … Allow only the following applications … Block the following applications … Applications can be added to either the allowed or blocked lists by clicking on the add button in the preferences dialog or by Viewing the Student’s Running programs.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Roth to include restrict access to the data service in response to a restricted activity status as taught by LanSchool because doing so would “help teachers, professors and trainers teach more effectively in a 21st century classroom.” (p. 5)

Claim 2
	Roth in view of LanSchool discloses wherein the code is further executable by the processor to access an educational application and wherein the access status is further determined from the educational application. (LanSchool: p. 9 (“This chapter describes how to use LanSchool v7.8 Classroom Management Software in your classroom.” (emphasis added)), p. 13 (“Starting with LanSchool 7.6.3, a new capability was introduced to integrate with Stoneware’s webNetwork Unified Cloud. As a result, classroom management can now be delivered from the Cloud.” (emphasis added)), p. 22 (“Organizations can now provide classroom management for students who are connecting to the Cloud in a Bring Your Own Device (BYOD) classroom setting.” (emphasis added)))
Claim 9
Roth in view of LanSchool discloses the elements of claim 9 as stated above for claim 1, and further discloses wherein the user is identified based on account information. (Roth: Fig. 5; initial sign-on process 500; col. 3, l. 59–col. 4, l. 4 (“A student (assessment taker) 513 is presented with a sign-in/on portal on a network access device 509, which prompts for entry of the student’s name and identification (ID), email, etc. The student completes and submits this information 517 prior to starting the assessment. … The user’s identifying information is captured and assigned to their corresponding PHP server headers.”))
Claim 10
	Roth in view of LanSchool discloses the elements of claim 10 as stated above for claim 1, and further discloses a method. (Roth: Abstract; col. 5, ll. 29-31)
Claim 11
	Roth in view of LanSchool discloses the elements of claim 11 as stated above for claims 2 and 10.

Claim 18
	Roth in view of LanSchool discloses the elements of claim 18 as stated above for claims 9-10.
Claim 19
Roth in view of LanSchool discloses the elements of claim 19 as stated above for claim 1, and further discloses a program product. (Roth: Abstract; col. 5, ll. 29-41)
Claim 20
	Roth in view of LanSchool discloses the elements of claim 20 as stated above for claims 2 and 19.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of LanSchool as applied to claim 1 above, and further in view of Chambers (US 20190019426 A1).
Claim 3
Roth in view of LanSchool discloses the elements of claim 3 as stated above for claim 1, and further discloses the user activity of knowledge testing. (LanSchool: p. 20 (“Assess Student Understanding - Students can be quickly polled during a lecture and can reply to True/False or Multiple Choice questions sent by the LanSchool Teacher.”))
Roth in view of LanSchool may not explicitly disclose, but, in the same field of endeavor, Chambers teaches wherein the access status is restricted in response to the user status of minor student. ([0018], [0028] (“As noted, the user profiles 124 being monitored may be those associated with a minor, a student, or another person for whom a responsible administrator or other user desires monitoring of device 102 usage.”) (emphasis added))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Roth in view of LanSchool to include wherein the access status is restricted in response to the user status of minor student as taught by Chambers because doing so would “provide additional insight to parents, guardians, and teachers to better understand the ongoing usage of children/students, and” facilitate “interrupt[ing] the presentation of non-educational content on the device and [] automatically present[ing] educational materials, multimedia, and information to those children even when not physically at the location of the child/student (i.e., the user) or not heavily manually monitoring the user’s usage.” ([0017])
Claim 12
Roth in view of LanSchool and Chambers discloses the elements of claim 12 as stated above for claims 3 and 10.
Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of LanSchool as applied to claim 1 above, and further in view of Bhati et al. (US 20170139845 A1) [hereinafter “Bhati”].
Claim 4
	Roth in view of LanSchool discloses the elements of claim 4 as stated above for claims 1 and 3.
Roth in view of LanSchool may not explicitly disclose, but, in the same field of endeavor, Bhati teaches wherein the access status is restricted in response to the user activity of homework and a restricted assistance permission. (Abstract (“A teacher device can be used to configure lock information, including student identifying information, lock type information, asset information, and lock timing information.” (emphasis added)); Figs. 2-3; [0007] (“When locked into an asset, one or more functions of the student devices can be disabled. For example, when a student device is locked into a homework document, use of the device’s messaging or web applications can be disabled.” (emphasis added)), [0008] (“The lock request can also include lock type information, asset information, and timing information. Lock types can include an application lock, a file lock, a web lock, or a lock profile with a combination of those lock types. An asset associated with the lock can depend upon the lock type. For example, assets associated with a file lock can be a document, a video file, or an audio file. Assets associated with a web lock can be one or more webpages.” (emphasis added)), [0037] (“The teacher can then select or identify one or more assets to which the lock type can apply. For example, an asset associated with an application lock can be one or more applications. An asset associated with a file lock can be one or more files, such as a text document, a video, or an image. An asset associated with a web lock can be one or more web addresses or domains.”), [0042], [0044], [0058], [0088] (“For example, where the asset is a test or homework document, a student can enter answers or responses into the document, but can be prevented from accessing the web browser or messaging applications of student device 120.” (emphasis added)), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Roth in view of LanSchool to homework and a restricted assistance permission as taught by Bhati because doing so would provide a “system[] t[o] better manage mobile devices to enhance students’ learning experiences, regardless of whether a student is in class, at home, or able to maintain a persistent connection to a communication network.” ([0006])
Claim 6
Roth in view of LanSchool and Bhati discloses the elements of claim 6 as stated above for claim 4.
Claim 13
Roth in view of LanSchool and Bhati discloses the elements of claim 13 as stated above for claims 4 and 10.
Claim 15
Roth in view of LanSchool and Bhati discloses the elements of claim 15 as stated above for claim 13.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of LanSchool as applied to claim 1 above, and further in view of Anson (US 20120238257 A1).
Claim 5
	Roth in view of LanSchool discloses the elements of claim 5 as stated above for claim 1, and further discloses wherein the access status is restricted in response to a user activity of a test taking. (Roth: Abstract (“A server, method and computer program product for identifying online usage of honeypots by test-takers during administration of online assessments is disclosed.” (emphasis added)); col. 1, ll. 15-19 (“It would therefore be advantageous to enable test administration clients to detect cheating attempts when a test-taker engages in online searching for answers to questions during the exam, and to provide evidence of such cheating in a supportable manner.” (emphasis added)))
Roth in view of LanSchool may not explicitly disclose, but, in the same field of endeavor, Anson teaches a user location of a testing facility. (Abstract (“For example, a wireless telephone disables camera operations if the position of the wireless phone is in an academic testing location during an academic testing period.” (emphasis added)); Fig. 3; [0009] (“When predetermined conditions are met, such as the start of the testing period and a location of a portable telephone in a testing location, the function application applies the feature restriction to disable functions associated with a feature restriction.” (emphasis added)), [0021])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Roth in view of LanSchool to include a user location of a testing facility as taught by Anson because doing so would provide, e.g., “an important technical advantage” of “portable information handling system features [being] selectively restricted based upon predetermined conditions, such as the location of a smart phone, the time of day, and settings made by a third party.” ([0010])

Claim 14
Roth in view of LanSchool and Anson discloses the elements of claim 14 as stated above for claims 5 and 10.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of LanSchool as applied to claim 1 above, and further in view of Ross (US 20190057472 A1).
Claim 7
Roth in view of LanSchool discloses the elements of claim 7 as stated above for claim 1.
Roth in view of LanSchool may not explicitly disclose, but, in the same field of endeavor, Ross teaches wherein the user is identified using voice recognition using a voice print. ([0012]–[0013], [0028] (“For example, one or more of the student profiles are able to comprise … biometric/identification data (e.g. fingerprints, voice recognition data (e.g. speaking samples, patterns, cadence), writing recognition data (e.g. patterns, word usage/frequency, paragraph/sentence length, quantity, grammar and/or other writing recognition data) and/or facial recognition data (e.g. facial images/characteristics such as hair, skin, mouth, eye, nose, ear spacing, color, etc.).” (emphasis added)), [0031] (“For example, before adding a test score or a writing sample to a student profile, the profile module is able to require the submission of one or more identification criteria from the user in order to prove that they are the person associated with the student profile. As described herein, the identification criteria is able to comprise fingerprint recognition, voice recognition, facial recognition and/or password/login information.” (emphasis added)), [0035]–[0036], [0043])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Roth in view of LanSchool to include wherein the user is identified using voice recognition using a voice print as taught by Ross because doing so would, for example, “provide[] the advantage of creating and maintaining an authenticated set of student profiles”. ([0023])
Claim 8
Roth in view of LanSchool and Ross discloses wherein the user is identified using image recognition using an image. (Ross: [0012]–[0013], [0028] (“For example, one or more of the student profiles are able to comprise … biometric/identification data (e.g. fingerprints, voice recognition data (e.g. speaking samples, patterns, cadence), writing recognition data (e.g. patterns, word usage/frequency, paragraph/sentence length, quantity, grammar and/or other writing recognition data) and/or facial recognition data (e.g. facial images/characteristics such as hair, skin, mouth, eye, nose, ear spacing, color, etc.).” (emphasis added)), [0031] (“For example, before adding a test score or a writing sample to a student profile, the profile module is able to require the submission of one or more identification criteria from the user in order to prove that they are the person associated with the student profile. As described herein, the identification criteria is able to comprise fingerprint recognition, voice recognition, facial recognition and/or password/login information.” (emphasis added)), [0035]–[0036], [0043])
Claim 16
Roth in view of LanSchool and Ross discloses the elements of claim 16 as stated above for claims 7 and 10.
Claim 17
	Roth in view of LanSchool and Ross discloses the elements of claim 17 as stated above for claims 8 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715      
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                          

August 4, 2022